SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1413.1
CAF 11-00832
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF EMMA J. CASWELL,
PETITIONER-RESPONDENT-APPELLANT,

                      V                                            ORDER

DERRICK D. ORR, SR.,
RESPONDENT-PETITIONER-RESPONDENT.


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL), FOR
PETITIONER-RESPONDENT-APPELLANT.

PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-PETITIONER-RESPONDENT.

CAROLE A. ROWLAND, ATTORNEY FOR THE CHILDREN, FULTON, FOR DE’NAYAH O.
AND DERRICK O., JR.


     Appeal from an order of the Family Court, Oswego County (Donald
E. Todd, A.J.), entered March 21, 2011 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, awarded
physical custody of the subject children to respondent-petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court